         Case 2:20-cv-01050-BMS Document 24 Filed 03/31/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TYRONE TAYLOR,                                :              CIVIL ACTION
              Petitioner,                     :
                                              :
               v.                             :
                                              :              NO. 20-cv-1050
PA ATTORNEY GENERAL, et al.,                  :
              Respondents.                    :


                                              ORDER


       AND NOW, this 31st            day of       March                         21 upon careful
                                                                           , 20___,

and independent consideration of the petition for a writ of habeas corpus filed pursuant to 28

U.S.C. § 2254, and after review of the Report and Recommendation of United States Magistrate

Judge Lynne A. Sitarski, IT IS ORDERED that:

               1. The Report and Recommendation is APPROVED and ADOPTED.

               2. The petition for habeas corpus filed pursuant to 28 U.S.C. § 2254 is DENIED.

               3. There is no basis for the issuance of a certificate of appealability.



                                                      BY THE COURT:


                                                       /s/ Berle M. Schiller
                                                      BERLE M. SCHILLER,                  J.
